Title: To Thomas Jefferson from Daniel Baldwin, 8 October 1804
From: Baldwin, Daniel
To: Jefferson, Thomas


               

                  
                     Much esteemed Presidentof the united States
                  
                  Paterson New jersey Oct. 8. 1804
               
               It is not for me as an individual to point out to your duty, or to direct you in any part of it. But from the probable events that I think is likely to take place Europe, and the connection of this country with certain powers in it I am induced to beleive that this country will sooner or later find the propriety of establishing a navy yard at Some place in the middle States for its defence having once been imployed in that business at the Wallabough and being fully convinced of the impropriety of its situation in regard to the Security of the Ships and stores, as long as it not thought necessary to fortify the narrows. Perhaps the improbability of doing it will prevent it ever being done—Should you be of opinion that a navy yard is necessary, the eligibility of the north river I presume deserves your attention both from its local situation, and the Security that can be given to it by act, as well as what nature has already done for Such a situation I trust I need not add that it will be on the main land and have the Security of the eastern and middle states always to defend it. whereas the other is on an Island easy to come at at all times and no possability of its being defended without the valuable city of New york being exposed to both fires in time action. It is true the States have laid out much money at the Wallabough, but it appears to me to be one of the many Speculations of your Predesessor, and the States will not I trust loose much by it. The merchants of the city I am of opinion were the cause of it, and will feel them selfs bound to take it of the hands of the Government and I have many reasons to beleive they will do it when offered to them at nearly its value.
               The vast quantity of naval stores I left there, and immense value I think demands a little of your attention the exact number of cannon &c &c I cannot now give you but a list of those things you know were to find with out my troubling you here with them. I Shall only say I have seen them going often to distruction and beleive they are now going fast for want of some person to pay that attention that is necessary for their preservation.
               The late removal of Daniel Ludlow is enough for me to know his conduct was not pleasing to you, as to the cause and effects of many things done there. the Vice Presedent is acquainted with them all, and Should you be disposed to know my character as well as things done there, he can fully explain. Dr Mitchel and Dr Condit are well acquanted with as well as most the members from Jersey
               
               I Some time ago wrote to Governor Bloomfield who promised me to represent things to you, but fearing the hurry of business has prevented him I now trouble you with this beleiveing that my country may be benefited by it, and to do good to it has been my pride, my boast and for which I have freely Shed my blood. Should my plan of removeing the Navy yard meet your approbation it is enough.
               From your friend and Humble Servent
               
                  
                     Daniel Baldwin
                  
               
            